DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 05/19/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-20 are under examination. 
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 03/08/2017. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is maintained.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention is directed to a system, method, and computer readable medium (claims 1, 13, 18). Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
accessing a graph reference data structure…through which there are multiple paths…the graph comprising a plurality of nodes…;
aligning the biological sequence to the graph reference data structure…, the aligning comprising: accessing…, accessing…, generating third state data using the first state data and the second state data…, wherein generating…comprises comparing the first plurality of numerical values and the second plurality of numerical values to determine the…third plurality of numerical values;
Under the broadest reasonable interpretation (BRI), when read in light of the specification and from the view of one of ordinary skill in the art, the above accessing and aligning steps amount to organizing information and mathematically relating data. 
In particular, the specification discloses that the graph reference construct is a directed acyclic graph (i.e. mathematical concept) representing sequence data, wherein the graph comprising nodes and edges connecting nodes [0004, Figure 1, 0053], and mathematical algorithms and specific equations for achieving the claimed functions [0003, 0018-0020, 0038-0041, 0050, 0051, 0079]. Furthermore, a review of the prior art of Shaffer teaches that graph structures are systematic means for organizing information and necessarily include the use of edges, nodes, and directed graphs (i.e. mathematical constructs) for mathematically relating data. See, e.g. Shaffer et al. (A Practical Introduction to Data Structures and Algorithm Analysis, Copyright 2009, pp. 1-620; See at least Sections II and IV). As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Therefore, based on the specification as interpreted by one of ordinary skill in the art, the claims are reasonably interpreted as a method for organizing and mathematically relating biological sequence data using plurality of nodes and paths in a graph reference data structure (i.e. a mathematical construct). It is additionally noted that the Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). In this case, the recitation of a graph reference data structure as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. Therefore, this step reasonably encompasses a mathematical concept. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”). 
With regards to the generically recited comparing and selecting steps, neither of these are limited to any particular acts or operations. As such, these step can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
accessing a biological sequence; 
storing the third state data in the graph reference data structure…. 

With regards to generically recited step of “accessing” a biological sequence, this step merely provides data for use by the abstract idea (i.e. pre-solution activity) and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the generically recited “storing” step, this amounts to insignificant extra-solution activity to the judicial exception, wherein "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).
With regards to the recited computer hardware processor and a storage medium, these are recited at a high level of generality and merely automate the accessing, processing, and storing steps, and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. Moreover, applicant’s own specification provides citations to patent publications describing that the use of graph data structures for storing (accessing) and relating data was well-understood, routine, and conventional in the art [0005, 0053-0056]. In other words, there is nothing inventive about the graph reference data structure as claimed. Furthermore, Applicant’s own specification also teaches alignment algorithms that were well-understood, routine, and conventional in the art, e.g. Smith Waterman [0020]. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception.
With regards to the claimed processor and storage medium, as explained with respect to Step 2A Prong 2, this limitation is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 2-12, 14-17, 19-20  have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2-12, 14-17, 19-20  further limit the abstract idea by requiring additional steps that encompass mathematical relationships (e.g. determining errors or matches; applying bit-wise operations; generating binary data) or further limit the nature of the data being used (e.g. 0 or 1 values). Therefore, these claims are also directed to a judicial exception for the reasons discussed above (Step 2A, prong 1 analysis).  Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 05/19/2022, have been fully considered but are not persuasive for the following reasons.
Applicant again argues that the claims do not recite mathematical concepts since it is merely “based on or involves a mathematical concept.” In response, as discussed above, the above accessing and aligning steps amount to organizing information and mathematically relating data when read in light of the specification and from the view of one of ordinary skill in the art. For example, the specification discloses that the graph reference construct is a directed acyclic graph (i.e. mathematical concept) representing sequence data, wherein the graph comprising nodes and edges connecting nodes [0004, Figure 1, 0053], and mathematical algorithms and specific equations for achieving the claimed functions [0003, 0018-0020, 0038-0041, 0050, 0051, 0079]. Furthermore, Shaffer et al. (A Practical Introduction to Data Structures and Algorithm Analysis, Copyright 2009, pp. 1-620; See at least Sections II and IV) was cited as evidence to support the examiner’s position that graph structures are systematic means for organizing information and necessarily include the use of edges, nodes, and directed graphs (i.e. mathematical constructs) for mathematically relating data. Notably,  Applicant has not set forth any contentions or disagreements with the teachings of this reference. Therefore, based on the specification as interpreted by one of ordinary skill in the art, the claims are reasonably interpreted as a method for organizing and mathematically relating biological sequence data using plurality of nodes and paths in a graph reference data structure (i.e. a mathematical construct), i.e. the claims cannot be practiced without directly and actively applying a mathematical concept. 
In response to applicant’s arguments regarding Thales, those claims are directed to an entirely different fact pattern that is not informative with regards to the instant claims (claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform). 
Applicant additionally cites USPTO Example 39 to support the assertion that the instant claims do not recite any mathematical relationships, formulas, or calculations in the claims. In response, this example is not informative with respect to the instant claims because they are directed to entirely different fact patterns. Accordingly, the examiner maintains that the claims recite a mathematical concept for reasons discussed above and because applicant has not provided any evidence to the contrary. 
Applicant additionally provide extensive arguments that the claimed invention provides an improvement to the technology, namely by aligning sequences to a graph-based reference, and cites the specification as evidence (para. 19-21 and Figure 2). In response,  a review of the cited sections of the specification is nothing more than a description of the shortcomings of the technology and an assertion of applicant’s improvement in a conclusory manner. However, the MPEP 2106 is clear that a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), i.e. it does not amount to objective evidence of an improvement to the technology. Moreover, applicant’s arguments argument in combination with the cited sections of the specification appear to support the examiner’s position that the asserted “improvement” appears to be the abstract idea itself. While applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for improving the accuracy of sequence data, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. On this point, Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  
In summary, the claims focus on analyzing pathway information from a database (using mathematical concepts/relationships) and merely result in storing the information generated by said analysis (which is insignificant extra-solution activity and/or mere instructions to ‘apply’ the JE). Similar to SmartGene, where the Federal Circuit held that claims directed to “comparing new and stored information and using rules to identify medical options” did not satisfy Alice step one (See SmartGene, Inc. v. Advanced Biological Labs), the instant claims do not rely on an inventive device or technique for displaying or updating information. The instant claims do not result in applying the abstract idea to effect a particular treatment (see, e.g. Vanda memo). There is no evidence in the specification to support the assertion that the claimed invention provides a technical improvement over prior computer systems (See, e.g. McRO). To the extent that applicant is arguing the claims reflect a new way of mathematically organizing and/or relating data to obtain “better data” with less errors (as asserted in the extensive references to the Figures 2, 4, and 5 of the specification), the novelty of the abstract idea is not sufficient to establish a practical application.  Morever, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Indeed, it may be that the purpose of the claimed invention to improve the state of the technology for cancer risk evaluation. For at least these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1, 13, 18 is/are also rejected due to said dependency.   
Claims 1, 13, and 18 recite “aligning the biological sequence to the graph reference data structure…comprising: accessing first state data comprising a first plurality of numerical values, each of at least some of the first plurality of numerical values specifying a number of errors between a respective prefix subsequence among multiple prefix subsequences of the biological sequence and a subsequence represented by the first node of the graph reference data structure, when the respective prefix subsequence is lined up to end at a last position of the subsequence represented by the first node; accessing second state data…; accessing third state data…”. 
In each case, it is unclear what limiting effect is intended by the term “specifying” such that the artisan would recognize what type of numerical error values are actually encompassed by the claimed first, second, and third “state data”, i.e. what is the nature of the data being specificed. By way of example, the specification teaches [pages 9-10] that state data may provide an indication, for each of multiple prefixes of the biological sequence "AACCGA," of how many errors there are between the prefix and the sequence "AACC" represented by nodes 202 and 204, when aligned so as to end at the last position of "AACC." However, this is not commensurate in scope with what is claimed and Applicant is reminded that it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Moreover, with regards to the accessing first, second, and third state data, these steps appear to be relying upon error data that has not even been determined since there are no steps for actually determining an alignment until the very end of the claims (using third state data), i.e. the claimed accessing merely suggests active method steps for performing alignment or determining errors (without explicitly requiring any such steps). Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim, and what structural and/or functional limitations are minimally required to achieve the claimed result. Clarification is requested via amendment.

Examiner' s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, for purposes of applying the following prior art, the examiner has broadly interpreted the term “errors” to mean “alignment scores”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are modified in view of applicant’s amendments.
Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kural et al. (US 2015/0112602 A1; Pub. Date: April 23, 2015).
Regarding claims 1, 13, and 18, Kural teaches a method and computer system for analyzing a transcriptome and finding an alignment between a first read of the pair and a node in a directed acyclic data structure [Abstract]. In particular, Kural teaches at least one computer hardware processor and at least one non-transitory computer-readable storage medium capable of storing (i.e. accessing) biological sequence data, e.g. nucleotide sequence [0012, Figure 10], nodes represent features or fragments of features,[0040], DAG comprising nodes representing RNA sequences, [0097], sequence for the node, [0158]); a plurality of sequence reads (paired end reads, [0012], RNA-Seq reads, [0039, 0170]), as claimed. Kural teaches storing a graph reference [0031, 0038; Figures 4-6, 10], the graph reference comprising a plurality of nodes connected by a plurality of edges (DAG that includes features e.g., exons, introns, etc. of a reference connected by their proximal edges in genomic order, DAG reference that includes features as nodes, [0009]), as claimed. 
Kural teaches identifying a second path by traversing the graph reference, the second path starting from the first node and comprising at least one node not considered by the first path, and generating additional nodes to represent the novel isoforms [0011]. Kural teaches providing functionality for labeling the DAG nodes according to headers or IDs, edges, weights, and transcripts for analyzing RNA-Seq reads [0039, 0103, Figure 4] and that the DAG is associated with multiple paths [ref. claim 1, Figures 4, 5], as claimed. 
With regards to aligning biological sequence data to a reference graph structure, Kural teaches aligning sequence reads to a directed acyclic graph (i.e. graph reference data structure) [ref. claim 1, 0045-0047, Figure 3], wherein the data structure includes a plurality of exons from a genome each represented as a node, [0129].
Kural does not specifically teach accessing first and second state data comprising numerical values specifying a number of errors, as claimed. However, for reasons discussed in the Examiner’s Comment and rejection under 35 USC 112(b), above, the claimed “state data” specifying a “number of errors” is broadly interpreted as state data comprising alignment scores (between sequences and a DAG). That being said, Kural teaches depicting the alignment sequences against a DAG reference where the intron is gone (Figure 8) and determining alignment scores (i.e. errors) between a plurality of sequences and the DAG which numerically specify matches and mismatches [0048-0050]. Moreover, the alignment scores are represented as numerical values using a binary n x n matrix, wherein the numerical values are associated with the existence (or lack) of nodes in the graph structure [0033, 0039, 0103, Figure 4]. Therefore, Kural at a minimum suggests accessing first and second state data, as claimed, since the artisan would recognize that alignment scores taught by Kural reasonably specify mismatch errors between sequences and DAG nodes.  
Kural does not specifically teach  generating third state data using the first state data and the second state data, as claimed, wherein said generating comprises comparing the first plurality of numerical values and the second plurality of numerical values to determine the at least some of the third plurality of numerical values; and determining an alignment of the biological sequence to the graph reference data structure using the third state data. However, as discussed above, Kural makes obvious the steps for accessing first and second state data representing alignment between sequences and reference DAG sequences and also teaches generating mismatch scores for any number of DNA sequence pairs (i.e. third state data) that account for the linear arrangement of sequences and predecessors and look backward (against the direction of the DAG) to any prior nodes on the DAG to find a maximum score [0090; 0097-0098]. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Kural by generating third state data based on first and second plurality of numerical values, with a reasonable expectation of success since the artisan would recognize that Kural already provides methods for accessing and comparing numerical values (i.e. state data) associated with nodes in a graph, as discussed above. The motivation would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.
Kural additionally teaches determining alignments by comparing each sequence read to at least a majority of the possible paths through the directed acyclic data structure [0098, 0140-0145]; repeating the scoring process for various positions along the reference sequence [0048]; and selecting optimal scoring alignments within the DAG based on the above analysis [0060-0062, 0080, 0086]. Kural provides methods for storing data in their graph reference data structure (DAG) that can be read by a computer for presentation as a graph and saved as list of nodes and edges, a matrix or a table representing a matrix, an array of arrays or similar variable structure representing a matrix [0031-0033].
Regarding claims 2 and 14, Kural teaches determining mismatch penalties (i.e. errors) [0067, 0088-0089, 0109], and accounts for the linear arrangement of sequences and predecessors [0088, Figures 2-5, Figure 7]. In particular, the mismatch algorithm calculates not only the insertion, deletion, and match scores for that element, but looks backward (against the direction of the DAG) to any prior nodes on the DAG to find a maximum score [0090]. 
Regarding claim 3, Kural does not specifically teaches determining a second and third number of errors. However, this features would been obvious to one of ordinary skill in the art since Kural teaches determining mismatch penalties (i.e. errors) for plurality of sequences [0088-0089, 0109], as discussed above, wherein the mismatch algorithm calculates not only the insertion, deletion, and match scores for each element, but looks backward (against the direction of the DAG) to any prior nodes on the DAG to find an optimal score [0090]. 
Regarding claims 4, 5, 6, 9, 15, 19, and 20, Kural teaches determining match scores for each position in the DAG [0061, 0074] wherein score values include 1 and 0 [0075-0080], and teaches binary scoring for matrix representation [0033], which at a minimum suggest bitwise operation using 1 and 0 as claimed.
Regarding claims 10 and 11, it is noted that these claims essentially mirror claim 1. Therefore, Kural teaches or suggests all aspects of claims 10 and 11 for the reasons discussed above. 
Regarding claim 12, Kural teaches that the DAG can store a plurality of different types of data including numerical values and text [0033]. Kural does not specifically teach a plurality of numerical values that include a number of errors between subsequences. However, Kural makes obvious this feature since he determines mismatch penalties [0088-0089, 0109], and accounts for the linear arrangement of sequences and predecessors [0088, Figures 2-5, Figure 7]. In particular, the mismatch algorithm calculates not only the insertion, deletion, and match scores for that element, but looks backward (against the direction of the DAG) to any prior nodes on the DAG to find a maximum score [0090]. 

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kural et al. (US 2015/0112602 A1), as applied to claims 1-6, 9-15, and 18-20, above, and further in view of Wu et al. (Fast Text Searching With Errors; June 1991; pp.1-18). 
Kural makes obvious a method and system for aligning sequences to a graph data structure, as discussed above.
Kural does not specifically teach an algorithm for generating binary data using bitwise operations that include logical AND/OR operations, as in claims 7, 8, 16, and 17. 
However, Wu teaches conventional bit parallel automation algorithms for linear alignment. In particular, Wu teaches binary matching using 1 and 0 [Section 2.1, 2.2] as well as logical operators that include AND and OR [Section 2.2] to account for matching with errors. It is additionally noted that applicant’s own specification cites the Wu reference as a teaching for bitwise operations [see at least paragraph 0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Kural by generating binary data using bitwise operations that include logical AND/OR operations, since such mathematical techniques where routine and conventional in the art of pattern analysis, as taught by Wu. One of skill in the art would reasonably have expected success in applying these techniques to sequence analysis because Kural already provides sequence alignment algorithms that account for errors, as discussed in the rejection above. The motivation would have been to use algorithms that improve the speed of the analysis. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the modified rejection, as set forth above, which is necessitated by amendment. That being said, the examiner will still address applicant’s arguments regarding the Kural reference as it is still being relied upon. 
Applicant again argues that Kural does not teach accessing first, second, and third state data, as claimed. In response, this argument is not persuasive. As discussed above, the examiner has acknowledged that Kural does not specifically teach accessing first and second state data comprising numerical values indicating a number of errors, as claimed. However, for reasons discussed in the Examiner’s Comment and rejection under 35 USC 112(b), above, the claimed “state data” specifying a “number of errors” is broadly interpreted as state data comprising alignment scores (between sequences and a DAG). As discussed above, Kural teaches depicting the alignment sequences against a DAG reference where the intron is gone (Figure 8) and determining alignment scores (i.e. errors) between a plurality of sequences and the DAG which numerically specify matches and mismatches [0048-0050]. Moreover, the alignment scores are represented as numerical values using a binary n x n matrix, wherein the numerical values are associated with the existence (or lack) of nodes in the graph structure [0033, 0039, 0103, Figure 4]. Therefore, Kural at a minimum suggests accessing first and second state data, as claimed, since the artisan would recognize that alignment scores taught by Kural reasonably specify mismatch errors between sequences and DAG nodes.  
With regards to  generating third state data using the first state data and the second state data, as claimed, Kural also makes obvious this limitation for reasons discussed above.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Kural by generating third state data based on first and second plurality of numerical values, with a reasonable expectation of success since the artisan would recognize that Kural already provides methods for accessing and comparing numerical values (i.e. state data) associated with nodes in a graph, as discussed above. The motivation would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, absent any limiting definition to the contrary, the examiner maintains that the instant claims do not recite any new element or new function or unpredictable result.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619